Citation Nr: 1810839	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 27, 2016, and in excess of 50 percent for PTSD with aggravated alcohol use disorder thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from May 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  In a September 2015 remand, the Board added the issue of TDIU to the Veteran's claim.  The Board most recently remanded the Veteran's claim in August 2017 for a VA addendum opinion.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.

The Board notes that in an April 2017 rating decision, the RO assigned a 50 percent disability rating, effective July 27, 2016.  However, because the increase to 50 percent did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated he is satisfied or content with the 50 percent rating, the granting of this higher rating did not abrogate his pending appeal for this time period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).



FINDINGS OF FACT

1.  From November 15, 2006 to July 27, 2016, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, suspiciousness, and sleep disturbances.

2.  From July 27, 2016, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as frequent nightmares and intrusive thoughts, flashbacks, a depressed mood, and hypervigilance.

3.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  From November 15, 2006 to July 27, 2016, the criteria for a disability rating of 30 percent, and no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From July 27, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

I.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated for PTSD, which is evaluated a 10 percent disabling November 15, 2006 to July 27, 2016, and 50 percent disabling thereafter under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the General Rating Formula for Mental Disorders, the criteria for a 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

November 15, 2006 to July 27, 2017

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD, currently evaluated at 10 percent disabling from November 15, 2006 to July 27, 2017.  The Board finds that a 30 percent evaluation, and no higher, is warranted.

The principal medical evidence of record is contained in the report of a May 2010 VA examination.  Other than a November 2010 private physician letter, the remainder of the medical treatment records contain no evidence materially inconsistent with the findings of the May 2010 examination as it relates to the severity of the Veteran's service-connected PTSD.  

During the relevant period, the Veteran demonstrated hypervigilance, sleeplessness, nightmares, avoidance, detachment from others, anxiety, and an exaggerated startle response.  See e.g., December 2008 Psychodiagnostic Examination; September 2011 Treatment Note.  

In May 2010, the Veteran was afforded a VA examination to assess the severity of his service-connected PTSD.  The Veteran reported persistent anxiety with some occasional panic attacks, social discomfort, hyperarousal with irritable mood, sleep disturbance, and intrusive thoughts.  The examiner assigned the Veteran a GAF score of 58, indicating moderate impairment in social, occupational, or school functioning.  The examiner indicated that the Veteran's symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In further support of his claim, the Veteran submitted a November 2010 letter from Dr. T.A.M., which stated that the Veteran experienced hypervigilance, nightmares, diminished interest in activities, increased arousal, difficulty concentrating, and exaggerated startle response.  The physician assigned the Veteran a GAF score of 45, indicating serious impairment in social, occupational, or school functioning.  

The Board notes that the Veteran indicated during the private November 2010 examination that he experienced homicidal and suicidal ideation.  However, during the relevant time period, the Veteran has consistently denied homicidal and suicidal ideation, other than this one instance.  Therefore, the Board does not find this single report, in which the Veteran denied a current plan or intent, to rise to a level of impairment warranting an even higher 50 percent evaluation.  

In reaching the above conclusion, the Board also acknowledges that since November 2006, the Veteran's GAF scores have ranged from 52-58, with the exception of a GAF score of 45 in November 2010.  As such, the Veteran's PTSD symptomatology was regularly assessed as manifesting moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Therefore, the GAF scores do not reflect occupational and social impairment with reduced reliability and productivity, so a disability rating of 30 percent, no higher, from November 15, 2006 to July 27, 2017 is appropriate.

For the foregoing reasons, the Board finds that a 30 percent rating for PTSD is warranted.  The Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency, consistent with a 30 percent evaluation.  The evidence does not suggest that the criteria for a higher evaluation were met during this period.  

From July 27, 2016

For the period from July 27, 2016, the Board finds that the currently assessed disability evaluation of 50 percent for PTSD is appropriate.  

The Board has considered the Veteran's symptoms, whether or not they are specifically listed in the rating criteria.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 70 percent or 100 percent rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  He has not had grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.  Therefore, viewing the evidence holistically, the Board finds that the impact of the Veteran's symptoms has not been so severe as to warrant a rating in excess of 50 percent for the period on appeal from July 27, 2016.  

In making its determination, the Board has considered the Veteran's belief that his symptoms are of such severity as to warrant an increased disability rating.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (the Board is required to assess the credibility and probative weight of all relevant evidence).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.  Furthermore, a 50 percent disability rating accounts for the symptoms that the Veteran has reported.

For the foregoing reasons, the Board finds that the Veteran's overall disability picture does not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Therefore, the preponderance of the evidence is against increasing the Veteran's disability rating for PTSD in excess of 50 percent for the time period from July 27, 2016.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.  See 38 U.S.C. § 5107.  Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  TDIU 

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the Veteran has multiple service-connected disabilities, rated as 60 percent disabling combined, and therefore does not meet the criteria for a schedular TDIU.  These include PTSD (50 percent); tinnitus (10 percent); and residuals of a right wrist injury, a duodenal ulcer, eczema of the shaft of the penis, tinea pedis of the right foot, otitis media of the right ear, a tonsillectomy, and hemorrhoids.  See 38 C.F.R. § 4.16(a).  Nevertheless, as mentioned above, if a Veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the Director of Compensation and Pension Service for consideration. 38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extraschedular TDIU consideration are not invoked in this case.

Notably, throughout the appeal period, the Veteran has contended that he stopped working in 2009 due to his limited physical stamina as a result of his nonservice-connected chronic obstructive pulmonary disease (COPD), congestive heart failure (CHF), and asthma, which cause fatigue and shortness of breath.  See e.g., July 2016 VA Examination; May 2010 VA Examination; Social Security Administration records.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for a TDIU due to PTSD must be denied.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Here, the weight of such evidence indicates that the functional effects of the Veteran's PTSD have not rendered him unable to obtain or retain substantially gainful employment due to his PTSD or any other service-connected disability at any point pertinent to the claim.  Rather, the evidence indicates that the Veteran's unemployability is primarily a result of his physical impairments from COPD, CHF, and asthma.  Given the entirety of the evidence of record, the Board finds that any resulting functional impairment from the Veteran's PTSD and other service-connected disabilities has not been shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent and probative evidence indicates that the Veteran's service-connected PTSD has not rendered him unemployable during the relevant time period.

Under these circumstances, the Board finds that the procedures for referring this matter for extraschedular consideration are warranted, and the claim for TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.








ORDER

From November 15, 2006 to July 27, 2016, a disability rating of 30 percent, and no higher, for service-connected PTSD is granted, subject to the controlling regulations governing monetary awards.

From July 27, 2016, entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied

Entitlement to TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


